Title: To James Madison from Thomas Elledge, 12 December 1810 (Abstract)
From: Elledge, Thomas
To: Madison, James


12 December 1810. Informs JM that “thier Can be no return made as yet Until ther is a Stop put to mobs arrising against me,” especially in North Carolina, Virginia, Maryland, and Tennessee. “I know no other way to have peace With The least Confusion then to apply to Surpreme and County Courts to lay Such heavy fines As they Shall not be able to Bear Upon all Such as interrupts or mulists me on Such Occations. I want to make a return as quick as possable acording to the petetions I formly Sent to the former president I have Got the papers renued that was des[t]royed Conserning the maryland land in Baltimore County, Laying within ten or twelve miles of the Town Which may be found on Record about forty five or Six years back Bought by Thomas Cocky Decd. Also Francis Elledge Decd. Luning Burg old Court house put on Record I Supose fifty or near Sixty years back. The papers will undoubtly be recorded Febreary Court next.” JM may look for them “By Some Sure hand with out my Coming To Compremise” with the executors and heirs of Cocky “according to the Directions I give to Mr. Hollon and Rest of Congress.” Requests he be sent directions at Statesville “to open a place in The Said County as is Suposed to be Stewards old mine fild. up &c.”
